                      Case 21-50226-KBO                      Doc 4         Filed 04/02/21             Page 1 of 2




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

In re:                                                                                  Chapter 7

BAYOU STEEL BD HOLDINGS, LLC, et al.,1                                                  Case No. 19-12153 (KBO)

                                       Debtors.                                         (Jointly Administered)

GEORGE L. MILLER, in his capacity as Chapter 7                                          Adv. Proc. No. 21-50226 (KBO)
Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
et al.,

                                      Plaintiff,

vs.
RUSSIAN FERRO-ALLOYS, INC.,

                                      Defendant.

              STIPULATION FOR EXTENSION OF TIME FOR DEFENDANT TO
             ANSWER, MOVE OR OTHERWISE RESPOND TO THE COMPLAINT

                      Plaintiff, George L. Miller in his capacity as chapter 7 trustee of Bayou Steel BD

Holdings, L.L.C., et al., (the “Plaintiff”), for the estates of the above-captioned debtors (the

“Debtors”) in the above-captioned cases pending under chapter 7 of title 11 of the United States

Code (the “Bankruptcy Code”), by and through his undersigned counsel and defendant Russian

Ferro-Alloys, Inc. (the “Defendant,” and together with Plaintiff, the “Parties”), enter into this

Stipulation for Extension of Time for Defendant to Answer, Move or Otherwise Respond to the

Complaint (the “Stipulation”) and hereby stipulate and agree as follows:

           1.         The Parties agree and stipulate that the time within which the Defendant may

answer, move, or otherwise plead in response to the Complaint [D.I. 1] in the above-captioned

adversary proceeding is hereby extended to and including May 3, 2021.

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are Bayou Steel BD
Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC, a Delaware limited liability company (1222),
and BD LaPlace, LLC, a Delaware limited liability company (5783).



DOCS_DE:233725.1
                   Case 21-50226-KBO        Doc 4       Filed 04/02/21   Page 2 of 2




        2.         Except as specifically set forth herein, all rights, claims and defenses of the

Parties are fully preserved.

Dated: April 2, 2021                         PACHULSKI STANG ZIEHL & JONES LLP

                                             /s/ Peter J. Keane
                                             Bradford J. Sandler (DE Bar No. 4142)
                                             Andrew W. Caine (CA Bar No. 110345)
                                             Peter J. Keane (DE Bar No. 5503)
                                             919 North Market Street, 17th Floor
                                             P.O. Box 8705
                                             Wilmington, Delaware 19899-8705 (Courier 19801)
                                             Telephone: (302) 652-4100
                                             Facsimile: (302) 652-4400
                                             Email: bsandler@pszjlaw.com
                                                        acaine@pszjlaw.com
                                                        pkeane@pszjlaw.com

                                             Counsel to Plaintiff

                                             and


                                             BARNES & THORNBURG LLP

                                             /s/ Kevin G. Collins
                                             Kevin G. Collins (DE Bar 5149)
                                             1000 N. West Street, Suite 1500
                                             Wilmington, DE 19801-1054
                                             Tel: (302) 300-3455
                                             Fax: (302) 300-3456
                                             Email: kevin.collins@btlaw.com

                                             Counsel to Defendant




DOCS_DE:233725.1                                    2
